Citation Nr: 0216112	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to an increased rating for post-traumatic 
organic brain syndrome, currently rated as 20 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
December 1977 to March 1981. He appealed to the Board of 
Veterans' Appeals (Board) from a decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied his claims for a rating higher than 
20 percent for his post-traumatic organic brain syndrome 
(OBS) and for a total disability rating based on individual 
unemployability (TDIU).  The RO also denied his claim for 
service connection for an epileptic seizure disorder 
(convulsions), and he appealed that claim as well.  The Board 
twice remanded his claims to the RO for further development 
and consideration-initially in June 1998 and more recently 
in November 2000.

In July 2002, following the more recent remand, the RO 
granted service connection for the seizure disorder 
(convulsions).  So that issue is no longer before the Board 
since the veteran has not appealed either the initial 20 
percent rating assigned or the effective date of it.


FINDINGS OF FACT

1.  The veteran has separate ratings for the psychiatric 
impairment attributable to his OBS and for the neurological 
impairment otherwise attributable to it, including as a 
result of his seizure disorder (convulsions).

2.  But with regards to his psychiatric impairment, in 
particular, the veteran only occasionally has disturbances of 
mood (depression) and occasional headaches and possibly 
auditory hallucinations.

3.  The veteran is mentally stable in all other relevant 
respects, particularly since successfully rehabilitating from 
his prior polysubstance abuse addiction (to crack cocaine, 
marijuana, etc.).

4.  He has appropriate dress and good hygiene; clear, 
coherent, goal-directed, responsive, and fairly good quality 
speech; denies experiencing any suicidal or homicidal 
ideations; shows no signs of paranoia; does not have a 
thought disorder; has a fully appropriate affect; and has 
good judgment since his abstinence.

5.  He also is fully oriented in all spheres (to time, place, 
person, and situation), and there are no significant problems 
with his memory.

6.  The veteran's service-connected disabilities do not 
preclude him from securing and maintaining substantially 
gainful employment; rather, he has other, unrelated physical 
ailments-particularly end-stage kidney disease requiring 
dialysis, which prevent him from working.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
20 percent for the 
post-traumatic OBS.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Code 9304 (2002); 
38 C.F.R. § 4.132, Code 9304 (1996).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Here, though, the requirements of the VCAA have been 
satisfied.  As alluded to earlier, the Board has twice 
remanded this case to the RO for further development and 
consideration-initially in June 1998 and more recently in 
November 2000.  Those remands were to obtain additional 
relevant medical records, both from VA hospitals and other 
(private, etc.) places where the veteran had been treated.  
Those remands also were to obtain relevant records from the 
Social Security Administration (SSA) concerning a separate 
claim the veteran had filed with that agency.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Those remands also 
were to have the veteran undergo an examination to obtain a 
medical opinion concerning the merits of his claims and, as 
also mentioned earlier, his seizure disorder was service 
connected on remand based, in part, on the medical opinion 
obtained confirming that his convulsions are proximately due 
to or the result of his service-connected post-traumatic OBS.  
See Allen v. Brown, 7 Vet. App. 439 (1995), citing 38 C.F.R. 
§ 3.310(a).  Those remands also directed that the veteran be 
notified if any of his private medical records or SSA records 
pertinent to his claims could not be obtained by VA, so that 
other attempts could be made to obtain that evidence or other 
evidence used instead.  Fortunately, that was not necessary 
since all of the medical and other relevant records that he 
identified when contacted on remand were obtained, and he has 
not identified any additional medical or other evidence-not 
already of record, that needs to be obtained.

The rating decision appealed, the Statement of the Case 
(SOC), and the Supplemental Statements of the Case (SSOCs) 
since issued all discussed the reasons and bases for denying 
his claims and cited the governing laws and regulations.  
This included, with respect to his claim for a higher rating 
for his 
post-traumatic OBS, citing both the former and revised 
criteria used to rate this disability since the change 
occurred on November 7, 1996, during the pendency of his 
appeal.  See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

Although the veteran had an opportunity for a hearing, he 
declined.  Consequently, since all of the preliminary notice 
and development required by the VCAA has been completed-
particularly following the Board's two prior remands, there 
is no legitimate reason or justification for further delaying 
a decision in this appeal, including simply to provide the 
veteran a VCAA form letter.  See, e.g., Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This being the case, the Board may 
proceed to issue a decision without fear of prejudicing him.  
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

II.  Entitlement to a Rating Higher than 20 Percent for Post-
Traumatic OBS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, the veteran 
is requesting a higher rating for an already established 
mental disability which was service connected many years ago, 
his current level of functional impairment is the most 
important consideration.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  And this, in turn, means the Board does not 
have to consider whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his OBS may have been more severe than at other times 
during the course of his appeal.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1998).

The veteran has had a 20 percent rating for his post-
traumatic OBS effectively since August 1984.  But again, the 
question at issue in this appeal is the current severity of 
this condition, not how severe it has been in years past.  
And the medical and other evidence of record indicates he is 
not entitled to a rating higher than 20 percent based on his 
present symptoms.

As previously mentioned, the veteran experiences epileptic 
seizures (convulsions) and other neurological symptoms as a 
residual of his post-traumatic OBS.  But to the extent that 
he does, his functional impairment attributable to that is 
rated separately under 38 C.F.R. § 4.124a, Code 8911.  See, 
too, 38 C.F.R. § 4.124a, Code 8045 indicating that his 
functional impairment attributable to that will be rated 
under the diagnostic code specifically dealing with that 
disability, which in this particular instance is Code 8911.  
So as a result of the RO recently granting service connection 
for the seizure disorder (convulsions) in July 2002, 
but retroactively effective from February 1996, he already is 
receiving additional compensation for the resulting 
neurological symptoms that he has as part and parcel of his 
OBS.  And since he has not appealed for a higher rating for 
the seizure disorder, apart from his claim for a higher 
rating for his OBS, the severity of the seizure disorder and 
associated neurological symptoms is not at issue.  Rather, 
only the current severity of the OBS is insofar as the other 
symptoms that he may experience as a residual of it, which in 
turn requires considering the extent of his residual 
psychiatric impairment.  So the Board must limit its 
discussion to that and only that.  See, e.g., Massey v. 
Brown, 7 Vet. App. 204 (1994) (consideration of factors 
wholly outside the rating schedule is error as a matter of 
law).

The extent of the veteran's psychiatric impairment, as a 
residual of his OBS, is determined by both the former and 
revised criteria of Code 9304.  The former criteria were 
listed at 38 C.F.R. § 4.132, whereas the revised criteria are 
listed at 38 C.F.R. § 4.130.

According to the former criteria of Code 9304, a 30 percent 
rating was warranted for OBS (dementia due to head trauma) if 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating under the old criteria, on the other hand, required 
evidence of considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people and, by reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9304 (1996).  In Hood v. 
Brown, 4 Vet. App. 301 (1993), the Court indicated the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms ("considerable," etc.) 
were "quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  So, in a subsequent 
precedent opinion, VA's General Counsel concluded that 
"definite" means "distinct, unambiguous, and moderately 
large in degree."  The VA's General Counsel also said that 
it represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  See VAOPGCPREC 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

The former criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9304, further indicated that a 70 percent rating was 
warranted for OBS if the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  The maximum 100 
percent rating was warranted under the old criteria when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in profound retreat from mature behavior; or when the veteran 
was demonstrably unable to obtain or retain employment. 38 
C.F.R. § 4.132, Diagnostic Code 9304 (1996).

In comparison, according to the revised criteria of 38 C.F.R. 
§ 4.130, Code 9304, a 30 percent rating is warranted for OBS 
if there is evidence of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
is warranted for even greater occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  The maximum rating of 100 
percent is warranted for total occupational and social 
impairment, due to such symptoms as:  grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran has a long, well documented history of abusing 
alcohol and illicit drugs (crack cocaine, marijuana, etc.), 
and his polysubstance abuse addiction has not been linked to 
or otherwise associated with his OBS.  So the mental 
impairment that he has as a residual of that cannot be used 
to increase the rating for his OBS.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (VA must determine the extent of 
the veteran's functional impairment that is attributable to 
service-related factors, as opposed to that which is not).  
See also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) 
(there must be clear medical evidence establishing that the 
alcohol or drug abuse disability was indeed caused by the 
veteran's primary 
service-connected disability-which, in this particular 
instance, is his OBS).

A VA physician who submitted his medical impressions of this 
case in July 2002 (as an addendum to the reports of earlier 
VA examinations) indicated the veteran's current functional 
impairment is not attributable to his prior substance abuse.  
That VA physician cited the report of a March 2002 VA 
psychological evaluation as evidence of that since the 
veteran reportedly had abstained from drugs and alcohol since 
about June 1999.  And his other inpatient and outpatient 
treatment records obtained from the VA hospital also confirm 
that.  He has been receiving ongoing counseling and other 
rehabilitative treatment from VA during the years since, and 
he even completed a comprehensive substance abuse treatment 
program.  But he still does not have sufficient psychiatric 
impairment, irrespective of his prior addiction, to warrant a 
rating higher than 20 percent.

The report of a July 1999 psychiatric consultation indicates 
the veteran complained of experiencing recurring auditory 
hallucinations, which the examining physician indicated were 
probably secondary to the OBS, but also at least partially 
due to the history of polysubstance abuse.  The veteran 
underwent that consultation just after he started to abstain 
from abusing drugs and alcohol.  And he indicated that he 
did not experience the hallucinations when he took his 
medication as prescribed.  He also said they had been "under 
control" for about 2-3 weeks, and there was no objective 
clinical evidence or any other psychiatric symptoms that 
would show he is entitled to a higher rating.  He was 
correctly oriented and had adequate memory, and he was not 
experiencing or displaying any psychotic thinking at the time 
of that examination.

The records of his ensuing rehabilitative treatment show a 
continuing pattern of recovery, albeit with the occasional 
set back from time to time mostly involving heated arguments 
with his mother and sister.  His doctors briefly discontinued 
his psychotropic medication in July 1999 until they could 
determine whether it was adversely affecting his severe 
kidney (renal) disease.  But by May 2000, with treatment, his 
psychiatric symptoms were far less severe than before he 
stopped abusing drugs.  When seen during that month, he had 
good contact with reality, and his cognitive functions were 
intact.  Indeed, according to the examining psychiatrist, the 
veteran had shown "significant improvement."  He continued 
to improve when later seen in July 2000, although, 
understandably, he was very concerned over the declining 
status of his physical health because his kidney disease was 
even worse (end stage).  So attempts were being made to 
obtain a donor kidney for a possible transplant.  He also 
indicated that he was doing relatively well, despite the 
conflicts with his family, when seen in December 2000.  He 
indicated he was staying active with the Masons and his 
church (other records show that he is in the choir), and he 
also was getting back into volunteer work.  He also 
reportedly was doing as well as could be expected on 
dialysis.

When more recently seen in the VA neurological clinic in 
February 2001, doctors there attributed the veteran's memory 
loss and, in particular, his slurred, slow speech to 
transient ischemic attacks (TIAs)-as a by-product of his 
seizure disorder.  So, again, that cannot be considered in 
determining whether he deserves a higher rating for the 
psychiatric symptoms otherwise referable to his OBS.  The 
report of a September 2001 consultation in the neurology 
clinic indicates the veteran's headaches were possibly due to 
depression and his OBS.  But when contacted the VA hospital 
about two weeks later (that same month), to reschedule an 
appointment, the veteran indicated that he was doing okay, 
that his relationship with his girlfriend was intact, and 
that he even went to her mother's funeral-although he was 
somewhat aggravated by her focusing on her loss so intently.

The veteran underwent a comprehensive psychological 
evaluation in March 2002, while his claims were on remand at 
the RO.  And the results of that evaluation were essentially 
within normal limits (WNL).  The examining VA psychologist 
indicated the veteran was more trim, weight wise, that he had 
been in recent years, and that he was neatly dressed and had 
good hygiene.  His conversation also was clear, coherent, 
goal-directed, responsive, and of fairly good quality.  And 
although he claimed to hear his name called and some distant 
unintelligible crowd noise, the examiner was unsure whether 
they actually were auditory hallucinations (AHs).  The 
veteran also denied experiencing any suicidal or homicidal 
ideations, and he showed no signs whatsoever of paranoia, 
either, or of any sort of thought disorder.  As for his mood, 
he said that it fluctuated ("have some happy days"), but 
according to the examiner, the veteran did not seem 
particularly depressed on the day of that evaluation.  He 
also had a fully appropriate affect, and his judgment seemed 
sound and much better, according to the examiner, than it was 
5-6 years earlier when the veteran was still abusing drugs 
and alcohol.  Lastly, he was fully oriented in all spheres 
(to time, place, person, and event), and there were not 
significant problems with his memory.  In assessing the 
veteran's overall mental status, the examining psychologist 
indicated the veteran had put together a lengthy period of 
abstinence and had adjusted fairly well to dialysis.  His 
marital situation also seemed much more stable than 5-10 
years prior, when he still was abusing drugs and alcohol, and 
he now believed that he had more to live for and more to 
contribute to society.  Furthermore, according to the 
examining VA psychologist, the veteran had rallied 
impressively (and sustained the rally) insofar as getting 
his life back on the right track, and the examining VA 
psychologist saw no psychological reason why the veteran 
could not continue to participate fully in his ongoing 
rehabilitation.

The only other functional impairment noted during the VA 
examination in March 2001 (and in the July 2002 addendum to 
the report of that evaluation) concerned the severity of the 
veteran's seizure disorder, which is not at issue.  Thus, the 
preponderance of the evidence shows that he does not have 
sufficient psychiatric impairment, apart from that, to 
warrant a rating higher than 20 percent.  And this is true 
regardless of whether his claim is considered under the old 
or new rating criteria.  Since the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 C.F.R. § 4.3; 
Schoolman v. West, 12 Vet. App. 307, 311 (1999); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

III.  Entitlement to a TDIU

The veteran alleges that he is permanently and totally 
disabled and, therefore, unemployable and entitled to a TDIU 
because of the severity of his service-connected post-
traumatic OBS and seizure disorder (convulsions).

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. 
App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 
164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).  However, his advancing age, any impairment caused by 
conditions that are not service connected, and his prior 
unemployability status must be disregarded when determining 
whether he currently is unemployable.  38 C.F.R. § 4.16(a); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
where the court noted additionally that "[t]he sole fact 
that a claimant is unemployed is not enough" to warrant a 
TDIU.  Id.

Since both of the veteran's service-connected disabilities 
are rated as 20 percent disabling, for a combined rating of 
40 percent, he does not meet the threshold minimum percentage 
rating requirements for a TDIU under the provisions of 
38 C.F.R. § 4.16(a).  So in the alternative, to receive this 
benefit, there must be exceptional circumstances to warrant 
referring his case to the Director of Compensation and 
Pension (C&P) Service or other appropriate authority for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
And, unfortunately, the facts of this case simply do not 
present such a special situation.

In his application for a TDIU (VA Form 21-8940), received in 
February 1996, the veteran indicated that he had not worked 
during the preceding 5 years, meaning since about 1991.  He 
also indicated that he had not worked a full-time job since 
the year prior to that, 1990 (as a nursing home patient care 
assistant), and that he receives supplemental security income 
(SSI) from the SSA because of the severity of his service-
connected OBS and his now recently service connected seizure 
disorder secondary to that.  When completing the other 
portions of his TDIU application, he indicated that he 
completed high school and even completed two years of 
college.

While the SSA's decision concerning whether the veteran is 
unemployable is probative evidence to be considered in his 
current claim for a TDIU, it is not legally binding on VA 
since the two agencies have different standards of review.  
See Murincsak, 2 Vet. App. at 369-70.  Furthermore, the more 
recent evidence, particularly the results of the March 2001 
VA physical examination and the March 2002 VA psychological 
evaluation indicate the veteran has shown remarkable 
improvement during the last several years since abstaining 
from drugs and alcohol.  And even the VA physician who even 
more recently submitted the addendum statement in July 2002, 
as a follow-up to those evaluations, indicated that it was 
very hard to say whether the veteran actually has any 
functional impairment as a result of his post-traumatic OBS 
and the residuals of it.  So even though he may have been 
temporarily unemployable at times in the past, he certainly 
is not currently (i.e., it was not permanent)-at least not 
because of his service-connected conditions.  Instead, any 
current inability to work has been attributed to other, 
unrelated physical ailments-particularly his end-stage 
kidney disease requiring dialysis and hopes that he can find 
a suitable donor for a kidney transplant.  Thus, the 
preponderance of the evidence is against his claim, so the 
benefit-of-the-doubt rule does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

The claim for a rating higher than 20 percent for the post-
traumatic OBS is denied.

The claim for a TDIU is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

